Citation Nr: 1518223	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis. 

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to a rating in excess of 30 percent prior to October 15, 2012 for a mood disorder with depressive features and in excess of 70 percent since October 15, 2012. 

4.  Entitlement to a rating in excess of 10 percent prior to October 23, 2012 for a lumbosacral strain, and in excess of 40 percent since October 23, 2012. 

5.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, right knee, patellofemoral syndrome (right knee disability).  

6.  Entitlement to a rating in excess of 10 percent for traumatic arthritis, left knee (left knee disability).  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988 and from February 1989 to September 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 2007, March 2009 and August 2009 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a February 2012 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran's wife also provided testimony.  A complete transcript of the hearing is of record.  

In July 2012, the undersigned VLJ remanded the appeal in its entirety to obtain outstanding treatment records and to schedule the Veteran examinations of his service connected impairments to determine their current level of severity.  

The Board finds that the RO substantially completed with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO began a search for the outstanding records in September 2012.  Records from William Beaumont Army Medical Hospital and the El Paso, Texas VA Health Care System were obtained and associated with the record.  VA examinations were conducted in October 2012 regarding the service connected disabilities on appeal.  

Subsequent to the July 26, 2013 Supplemental Statement of the Case (SSOC), additional evidence was received into the appellate record in August 2013.  The evidence was not considered by the agency of original jurisdiction.  However, pursuant to 38 C.F.R. §20.1304(c), the Veteran's representative waived review of the additional evidence by the originating agency in the Post Remand Brief.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has no clinical diagnosis of arthritis affecting his shoulders, hips, and fingers. 

2.  The Veteran has no clinical diagnosis of hemorrhoids. 

3.  The Veteran's mood disorder causes intermittent suicidal ideation, inappropriate behavior, mood disturbances such as depression, and problems with maintaining hygiene. 

4.  Prior to October 23, 2012, the lumbar spine had forward flexion of 90 degrees with pain on motion. However, since October 23, 2012, forward flexion has diminished to 20 degrees with pain on motion. 

5.  Although the Veteran's left knee has full range of motion, there is evidence of a reduction in range of motion with repetitive movement due to pain. 

6.  Although the Veteran's right knee has full range of motion, there is evidence of a reduction in range of motion with repetitive movement due to pain.

7.  The Veteran's service connected psychiatric disability precludes him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for multi-joint arthritis have not been met.  
38 U.S.C.A. §§ 113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).

2.  The criteria for service connection for hemorrhoids have not been met.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  For the entire appeal period, the criteria for a 70 percent rating for a mood disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.321(b)(1) , 4.14.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9453 (2014).

4.  During the appeal period, the criteria for a rating in excess of 10 percent prior to October 23, 2012 and in excess of 40 percent since October 23, 2012 for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243.

5.  The criteria for a rating in excess of 10 percent for a right knee disability have been not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

6.  The criteria for a rating in excess of 10 percent for a left knee disability have been not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2014).

7.  The criteria for a TDIU have been met, effective May 29, 2009. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). Arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102.

A.  Arthritis, multi-joint 

The Veteran contends that he developed arthritis from injuries in service.  The Veteran is already service connected for arthritic conditions related to his back and knees.  He claims arthritis of the shoulder, hips, and finger joints.  At the hearing, he asserted that he received a diagnosis of rheumatoid arthritis from the VA Medical Center located in El Paso, Texas with continued treatment at the William Beaumont Army Medical Hospital.  

In the Board's review of the record, it could find no formal diagnosis of arthritis for joints in body areas other than already service-connected.  When arthritis is referenced in the current treatment history, it relates to the Veteran's back pain such as is seen in a June 2009 medical report from Las Palmas Hospital.  In June 2009, the Veteran came to the hospital complaining of "arthritis pain" staring the prior day.  He told the attending physician that he did not receive his medications until the following Monday, and noted that spinal injections were scheduled for the following Wednesday.  The physician noted there was pain located near the Veteran's shoulder radiating to his back, but did not specify whether arthritis was related to the shoulder or caused by the back disability.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  "In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Here, the only evidence of record showing the Veteran has arthritis affecting the shoulder, hips, and fingers is from the Veteran's own assertion of the diagnosis.  The Veteran has provided several lay statements describing his pain and limited abilities as a result of these claimed conditions.  

The Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465.  In order to diagnose a disease as complex as arthritis, an individual with specialized medical training is required to identify the presence of such disease. See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran lacks this specialized training, and therefore, he is not competent to provide an opinion as to this matter.  Despite the Veteran's utterances of a diagnosis, the record is devoid of such a finding.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and it must be denied.

B.  Hemorrhoids 

The Veteran has made similar statements as to the diagnosis of hemorrhoids he has with the claimed multi-joint arthritis.  Unfortunately, the Board has been unable to find a diagnosis of such a condition or even evidence of symptoms that could be attributable to such a condition in the record.  In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  If the Veteran is able to provide actual evidence of diagnosis, VA would be happy to review his claim anew.  For now, the claim remains denied. 


II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this appeal, three of the service-connected disabilities (back and knees) relate to the musculoskeletal system.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 , 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

A.  Mood Disorder

The Veteran asserts that he is entitled to a higher rating.  Prior to October 15, 2012, his mood disorder was rated at 30 percent.  During the pendency of the appeal, the mood disorder rating was increased to 70 percent beginning October 15, 2012.   

In looking at his entire medical history, the Board finds that prior to October 15, 2012, the Veteran exhibited several issues due to his depressive disorder which impaired his social and occupational abilities.  The Veteran has shown a consistent inability to deal with the stresses of the workplace including meeting job requirements and interacting with others in a socially appropriate manner.  Preceding his claim for an increase in 2007, the Veteran had stopped work as a telemarketer due to his inability to deal with the stresses of employment including maintaining production requirements.  The Veteran made an attempt to renter the workforce by attending courses through VA's vocational rehabilitation program; he took courses at a local community college in 2005 studying electronics repair.   Although he eventually graduated with an associate's degree, it was received with much difficulty.  Within months of starting school, the Veteran reported being under significant stress, as noted in an October 2005 mental health treatment note from the El Paso, Texas VA Medical Center.  The Veteran had regular conflicts with classmates including physical altercations.  

He continued to have difficulties managing his symptoms, as noted in an April 2006 VA examination report.  The examiner noted that the Veteran had decreased efficiency, decreased productivity, inability to perform work tasks, and impaired work relationships of moderate severity frequently occurring for minutes or hours practically every day.  Even with significant psychiatric intervention including group therapy, and anti-depressants including buspirone, citalopram, and sertraline, the Veteran's symptoms continued to worsen.  The April 2006 examiner noted in his report that the Veteran "show[ed] little significant improvement" over the 10 years he had been intermittently involved in behavioral health treatment.  Although he took psychiatric medication regularly, it had no "apparent significant therapeutic effect."  

Although the Veteran saw some improvement in January 2007 once he switched to Cymbalta, his improvement was short lived.  In May 2007, the Veteran presented at the EL Paso VA Outpatient Clinic looking disheveled and with poor hygiene.  A few days prior the Veteran was involved in an altercation with police.  Police were following him, signaling him to stop.  He did not notice, and drove home.  Police entered the home and ultimately arrested him and his wife.  He was released within eight days, but his wife remained imprisoned as a result of an immigration issue.  With her extended absence from the home, the Veteran's hygiene declined indicating a reliance on his wife to ensure he is able to meet his basic needs. 

In a January 2008 VA psychiatric examination report, the examiner noted that the Veteran's psychiatric symptoms were chronic with little improvement seen over the last 12 years despite intermittent involvement in mental health treatment, similar to statements made by the April 2006 examiner.  The Veteran reported having a compulsive disorder involving plucking out and eating facial hair and keeping food wrappers.  However, the examiner found those reported symptoms unsubstantiated since the Veteran had never mentioned those issues to his treating psychologist. 

In October 2008, police reported to the Veteran's home after he spoke with a VA counselor and expressed suicidal thoughts.  He reported he had been suicidal a few days earlier, but was not on that particular day. 

In January 2009, the Veteran underwent another VA psychological examination.  The examiner, a staff psychiatrist, opined that the Veteran's "mood disorder, his mental disorder, depression, anxiety, irritability, etc. have progressed to the point that he cannot function in even a nonphysical job."  The Veteran was fired from his last job as a telemarketer because he would become frustrated with the computers.  

After the January 2009 examination, the Veteran's psychiatric symptoms appeared to worsen.  In February 2009, the Veteran spoke with a mental health professional at the El Paso VA Outpatient Center regarding thoughts of suicide.  He verbalized different ways to kill himself (freezing to death, using a knife, hanging).  The treating physician recommended hospitalization due to high risk.  However, the Veteran declined.  The police again reported to his home to investigate.

Thoughts of suicide crept into the Veteran's mind once again in May 2009.  He sought assistance from the VA Suicide Prevention Hotline.  

The Veteran continued psychiatric treatment but continued to struggle with managing his symptoms and suicidal ideation.  

In February 2012, the Veteran was hospitalized for a week at the University Behavioral Health El Paso with increased depression and anxiety and suicidal ideation without a plan.  This hospitalization occurred approximately one week after his hearing before the undersigned, and he reported increasing depression since the hearing.  During this hospitalization, the Veteran also reported auditory hallucinations.  At the time of admittance, the Veteran had a Global Assessment of Functioning (GAF) score of 30.  The (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). A GAF of 30 indicates behavior considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment or an inability to function in almost all areas.  However upon discharge, the Veteran's GAF score increased to 65 to 70 indicating mild symptoms in social, occupational, and/or school functioning, but generally functioning well.  

A few months later in August 2012, the Veteran was found by his son lying unconscious outside by his vehicle.  It was later learned that the Veteran took an excessive amount of prescription medications with alcohol.  He was immediately taken to Las Palmas Hospital where he was given medication to flush his system.  

The Veteran underwent a VA psychological examination in October 2012.  The examiner noted the Veteran's difficulty in adapting to stressful circumstances and his neglect of personal appearance and hygiene.  The Veteran appeared at the examination wearing unkempt exercise pants and t-shirt, which the examiner felt was inappropriate for the occasion.  The Veteran's continued thoughts and attempts at suicide, disheveled appearance, recurrent depression, and difficulties dealing with the stresses of the workplace leads the Board to find a 70 percent rating was warranted prior to October 15, 2012, the date as of which the RO granted the increased rating.  Accordingly, a 70 percent rating is granted for the entire appeals period.  

However, the Board does not find the severity of the Veteran's mood disorder creates a total social and occupational impairment.  The effect on his occupation is discussed in more detail below.  However, the rating schedule requires total social impairment in addition to total occupational impairment.  In cannot be said that the Veteran is totally impaired socially since he maintains a long-term marriage; obviously the psychiatric condition affects his marriage, but that is accounted for in the now-assigned 70 percent rating.  He is not totally impaired socially since he is able to maintain that relationship, as well as relationships with his children, his mother, his three sisters, a few friends, and his neighbors.  See 2012 VA examination.  He also engages in at least some social activity, with some visits to stores or his sons' football games.  Therefore, a total schedular rating is not warranted for any time period on appeal. 


B.  Lumbar Strain

The Veteran has lumbar strain rated under the General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5234.  Under the General Rating as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine .......... 100 percent

Unfavorable ankylosis of the entire thoracolumbar spine ........................ 50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ........................................................... 40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ................................................. 30 percent

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ................................ 20 percent

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................. 10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5243. For the purposes of rating spine disabilities under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a, Note (1). Per the medical record, no physician has prescribed the Veteran bed rest for this disability and the Veteran has not claimed any incapacitating episodes.  Accordingly, this rating criteria is inapplicable.  

Prior to October 23, 2012 

Prior to October 23, 2012, the lumbar strain disability was rated at 10 percent based primarily on the results of a May 2006 VA examination.  This examination revealed that the Veteran had forward flexion of 90 degrees, extension to 30 degrees, lateral flexion to 35 degrees bilaterally, and rotation to 35 degrees bilaterally.  Forward flexion presented with pain upon movement.  The 10 percent rating was granted as a result. 

Medical records were obtained from the El Paso VA Health Care System March 2006 to January 2007, which provided information regarding the Veteran's complaints and symptoms, but did not provide any additional evidence regarding further worsening of this lumbar spine disability.  Additional records obtained from 
The Social Security Administration, the William Beaumont Army Medical Center and Las Palmas Hospital were also received spanning 2000 to 2012, but did not have the necessary information needed to rate the Veteran's disability, to include range of motion tests.   Based on the range of motion test available during this time period, the Board continues the 10 percent rating in effect prior to October 23, 2012. 

Since October 23, 2012

Since October 23, 2012, the record does not support a rating in excess of 40 percent.  The only record the Board has demonstrating range of motion of the lumbar spine comes from the October 2012 VA spine examination report.  The remaining records do not present the objective findings necessary to rate this disability.  A 40 percent rating was granted because the examination report revealed forward flexion of the lumbar spine of 20 degrees.  A higher rating would require evidence of unfavorable ankylosis, which was not seen on examination.  Accordingly, the 40 percent rating remains.  

The Board recognizes the Veteran's requirement of a cane to maintain stability in his gait.  However, this fact in itself does not warrant a higher rating.  And it is clear from the VA examinations that he does not constantly use the cane or his braces.


C.  Bilateral Knee Disability

The Veteran's knee disabilities (traumatic arthritis) are currently rated at 10 percent for each knee.  At the time of the rating decision on appeal, the left knee was rated under 5257-5262 and the right knee under 5010-5260.  The left knee is now under 5010-5257.  Diagnostic Code 5010 pertains to arthritis, and evaluation of a major joint, such as a knee, under that code would be assigned a 10 percent rating for painful motion.  Therefore, 5010 does not allow for higher ratings than those currently assigned.  Traumatic arthritis is otherwise rated based on limitation of motion or other functional impairment such as instability.  Also, separate ratings can be assigned for limitation of motion and for instability, or for limitation of both flexion and extension, if such impairment is actually shown. 

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, extension limited to 5 degrees is noncompensable. The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating under this Diagnostic Code, 50 percent, is extension limited to 45 degrees.

Diagnostic Code 5262 rates impairment of the tibia and fibula.  A slight knee disability with malunion of the tibia and fibula warrants a 10 percent rating.  Higher ratings are warranted for:

Nonunion of tibia and fibula, with loose motion, requiring brace .. 40 percent
 
Malunion of tibia and fibula:
 
With marked knee or ankle disability ............ 30 percent
 
With moderate knee or ankle disability .......... 20 percent
 
Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Based on the review of the claims file, the Board finds a 10 percent rating for each knee continues to be appropriate.  In its review, the Board relied on the VA joints examinations of record, which provided a comprehensive evaluation of the Veteran's knees and provided information necessary to rate the Veteran's claim. 

In May 2006, VA scheduled the Veteran for a VA examination. On examination, the Veteran's right knee had flexion to 140 degrees with no pain or discomfort and extension to 0 degrees with no pain or discomfort felt.  No signs of fatigability or changes in flexion of the right knee were seen with repetitive flexion.   The left knee exhibited same limitations.  The examiner did not consider the Veteran to have a functional limitation due to the right or left knee disabilities.  The Veteran walked with normal gait including on heels and toes without difficulty.  These results are consistent with a 10 percent, or slight disability.  The Veteran continued to function in a manner consistent with the May 2006 examination leading up to the January 2008 VA joints examination.  

At the January 2008 VA examination, the Veteran complained of increased pain in his knees and reduced mobility to the point where he stopped driving and stayed mostly at his home.  The results of the January 2008 examination were the same as the May 2006 examination with flexion of 140 degrees and extension at 0 degrees bilaterally.  Since the results remained unchanged, the Board finds a 10 percent rating should be continued.  The Board notes that the examiner estimated that there would be at least a 20 degree loss of flexion with acute flares or repetitive motion bilaterally with a functional limitation after repetitive use of moderate severity mostly manifested by pain. The examination itself did not determined additional pain after repeated tests.  Accordingly, this examiner's conjecture appears unfounded. 

A VA examination of the right knee alone that took place in July 2009 revealed the same range of motion seen in the previous examinations. 

The Veteran had another VA examination in October 2012.  The range of motion in the Veteran's knee flexion declined by 10 degrees with flexion at 130 degrees for each knee, but no change in extension.  The Veteran now walks with a cane and has consistent pain on motion in both knees.  Even with the changes, the Board finds the knee disability continues to be consistent with a 10 percent rating.  

The Veteran has never demonstrated limitation of extension to 10 degrees or limitation of flexion to 45 degrees.  Therefore, higher or separate ratings under diagnostic codes 5260 or 5261 are not warranted.

The October 2012 VA examination of the joint stability of the Veteran's knees were normal with unremarkable results in tests for anterior, posterior, and medial-lateral instability.  No evidence of recurrent patellar subluxation/dislocation was seen in either knee.   Prior examinations of the knees also revealed normal stability of the knee. The July 2009 VA examination of the right knee demonstrated normal stability.  Same results were seen bilaterally in the VA January 2008 examination with negative Lachman's and McMurray's tests. Without instability shown in either knee, separate or higher ratings under diagnostic code 5257 are not warranted.

Although there is no showing of malunion of the tibia and fibula, the RO did initially consider diagnostic code 5262 as applicable to the Veteran's disabilities.  However, a moderate level of disability is not shown which is needed for a higher rating.  Considering he has very slight limitation of motion and no instability, it cannot be said his overall impairment is any more than slight.  The fact that he experiences some level of functional loss due to pain and painful motion is compensated for by the current 10 percent ratings.

The Board also evaluated the Veteran's knees under other diagnostic codes to determine if a higher rating is warranted. 

Diagnostic Codes 5259 (cartilage, semilunar, removal of symptomatic) and 5263 (Genu recurvatum) would not result in a higher schedular rating.  Each is set at 10 percent.  

Diagnostic Code 5256 is used when ankylosis is present in the knee.  Here, based on May 2006, January 2008, July 2009, and October 2012 examinations, ankylosis is not present in either knee.  Accordingly this diagnostic code is inapplicable. 


Diagnostic Code 5258 is also not warranted for any part of the appeal period. The Veteran's knee disability does not involve a meniscus tear or dislocation of the semilunar cartilage. 

With all relevant diagnostic codes evaluated, the Board turns its attention to extraschedular considerations. 

D.  Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular ratings is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities on appeal are specifically contemplated by the schedular rating criteria, which encompass the degrees of limitation discussed by the Veteran and as reflected in the objective medical record.  No referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above.    As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

III.  TDIU 

TDIU may be assigned when the disabled veteran is unable to obtain or maintain a substantially gainful employment as a result of service connected disabilities.  A veteran will prevail on a schedular TDIU claim if the following two criteria are satisfied.  The veteran (1) has either a single service connected disability rated at 60% or more, or multiple service connected disabilities totaling 70%, with at least one disability that is rated at 40% or more; and (2) is unable to obtain or maintain substantially gainful employment based solely on service connected disabilities.  
38 C.F.R. § 4.16(a), 4.25.  

The Veteran meets the schedular rating with one service-connected disability, mood disorder, now rated at 70 percent.  

The evidence shows that the Veteran has not worked for some time.  On his 2008 TDIU claim, he reported last working in 2003 in telemarketing.  In his 2012 TDIU claim, he reported last working in 2001 in telemarketing.  He worked a number of odd jobs including training horses, working for a lumber yard, landscaper, and a plane refueler.  His last employment was as a telemarketer, which accommodated the Veteran's declining physical condition.  However, he was fired from his most recent telemarketing position because he could not maintain production requirements due to his declining psychological state.   

The above discussion regarding increased rating for the service-connected mood disorder is sufficient to demonstrate that the Veteran's service-connected psychiatric disability alone is sufficiently severe to produce unemployability.  Add to that the physical limitations from his knees and back, and the combination of the mental and physical limitations are sufficient to conclude he could not work.  In light of the above, the Board finds that a grant of a TDIU is warranted throughout the appeal.  38 C.F.R. §§ 4.16(a), 4.130.


IV.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran.  The contents of the April 2006, and May 2008 notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  Accordingly, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records from the second portion of the Veteran's service and post-service VA and private treatment records with the claims file.   The Board acknowledges that service treatment records from the first portion of the Veteran's service are unavailable.  This has been documented in the record in a May 2007 letter from the NPRC.  The Board is mindful that, in a case such as this, where service treatment records have been lost, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  To this end, the Board obtained all records referenced by the Veteran that he indicated would prove the existence of early diagnosis for his claimed service-connected disabilities.  The Board was also privy to the service treatment records from the latter portion of the Veteran's treatment.  These appear to be the more important service treatment records since the Veteran is claiming his injuries are from an incident occurring in April 1989.  Records from this purported accident are of record. 

With respect to examinations, the Veteran has been afforded VA examinations evaluating the severity of his lumbar spine, bilateral knee disabilities and employability.  The Board finds these examinations are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology and etiology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

The Veteran was not afforded an examination as to his service connection claims for multi-joint arthritis and hemorrhoids.  Since the record does not contain credible evidence of a current diagnosis of either condition, an examination would prove fruitless.  Furthermore, VA is privy the Veteran's extensive treatment record, including service treatment records from his latter period of service, which have provided sufficient information in order to make a decision on the Veteran's pending claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA, and specifically the Board, also complied with its duties during the 2012 hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2012 hearing, the undersigned VLJ addressed the issues on appeal including the etiology of the claimed service connected disabilities, and the current impairment the Veteran's service-connected disabilities place on the Veteran's activities of daily living as well as employability.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  The Veteran mentioned records which were later obtained on remand.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 
	
Accordingly, all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103.  



















	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for arthritis is denied.  

Service connection for hemorrhoids is denied. 

A 70 percent rating is granted for the entire appeal period for a mood disorder with depressive features, subject to regulations governing the payment of monetary awards  

A rating in excess of 10 percent prior to October 23, 2012 for a lumbosacral strain, and in excess of 40 percent since October 23, 2012 is denied.  

A rating in excess of 10 percent for a right knee disability is denied. 

A rating in excess of 10 percent for a left knee disability is denied.

A TDIU is granted, subject to regulations governing the payment of monetary awards. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


